DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendments
Claims 1-13 and 19 of U.S. Application 16/306,365 filed on February 03, 2021are presented for examination.
Response to Arguments

Entry of Amendments
Claims 14-18 have been cancelled.


Rejections under USC 102 and 103
“Applicant's arguments filed on 02/03/2021 have been fully considered and are found persuasive. Currently no prior art has been found to meet the current claim limitations.”
Reasons for Allowance

Claims 1-13 and 19 are allowed.
The following is an examiner’s statement of reasons for allowance:





Regarding claim 1, the prior art of record taken alone or in combination fail to teach or suggest a method for identifying a battery type (Pb, Li ion) by means of a battery testing 

Claims 2-13 and 19 are also allowed as they depend on allowed claim 1.

Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC E HAWKINS whose telephone number is (571)272-2647.  The examiner can normally be reached on Monday-Friday 7:30am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571)-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 




/DOMINIC E HAWKINS/Primary Examiner, Art Unit 2868